                         United States District Court
                                   for the
                         Southern District of Florida

Juan Francisco Vega, Petitioner,      )
                                      )
v.                                    ) Civil Action No. 19-23891-Civ-Scola
                                      )
Rebecca Kapusta, Respondent.          )

     Order Adopting Magistrate Judge’s Report And Recommendation
      This matter was referred to United States Magistrate Judge Lisette M.
Reid for a report and recommendation on Petitioner’s motion for leave to appeal
in forma pauperis. (ECF No. 23.) On December 19, 2019, Judge Reid issued a
report, recommending that the Court deny the motion. (Report of Magistrate,
ECF No. 26.)
      The Court has considered Judge Reid’s report, the Petitioner’s objections,
the record, and the relevant legal authorities. The Court finds Judge Reid’s
report and recommendation cogent and compelling. The Court affirms and
adopts Judge Reid’s report and recommendation (ECF No. 26). The Court
denies the Petitioner’s motion for leave to appeal in forma pauperis. (ECF No.
23). The Court also denies the Petitioner’s latest motion (ECF No. 27) which
appears to be another motion for leave to appeal in forma pauperis.
      Done and ordered, at Miami, Florida, on January 16, 2020.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
